      Case 4:20-cv-01181-Y Document 1 Filed 10/26/20               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

IOU CENTRAL, INC.                                §
d/b/a IOU FINANCIAL, INC.,                       §
                                                 §
        Plaintiff,                               §
                                                 §
vs.                                              §           CASE NO: 4:20-cv-1181
                                                 §
VOLTATA TP ACQUISITION, LLC,                     §
d/b/a TRANS PECOS ELECTRIC;                      §
CURRENT ELECTRIC, INC.;                          §
JULIE JOHNCOX SIGLINGER;                         §
JPFI, LLC a/k/a JP SOLUTIONS; and                §
TAMMY SHAKLEE, INDIVIDUALLY                      §
AND AS TRUSTEE OF THE TAMMY                      §
SHAKLEE TRUST,                                   §
                                                 §
        Defendants.                              §

                                         COMPLAINT

        Plaintiff IOU sues the Defendants:

        1.      Plaintiff IOU is incorporated in Delaware, whose principal place of business is

located in Georgia and is a citizen of both states per 28 U.S.C. § 1332.

        2.      Defendant Voltata [Business] is a limited liability company, dissolved on 8/2/19,

whose members are Paul Siglinger [Debtor] and Defendant Shaklee, identified by Debtor as his

domestic partner and business partner, who are domiciled in and citizens of Texas per § 1332.

        3.      Defendant Siglinger [JJS] is domiciled in and a citizen of Texas, the sole member

of Defendant JPFI, LLC, a/k/a JP Solutions [JPFI], an insider of Business and Electric.

        4.      Relief is not sought as to Paul Siglinger, who filed Chapter 7 Bankruptcy on

10/14/19, discharged 1/5/20, E.D. Tex. Case No. 19-42813, in which Defendants cannot obtain

relief as to this case. In re Divine, 538 B.R. 300, 308-09 (Bankr. S.D. Tex. 2015).




                                                 1
     Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                   Page 2 of 13 PageID 2



        5.      Per 28 U.S.C. § 1332, jurisdiction exists as to the diverse parties and the sum in

controversy exceeds $76,000.00 per the value of the relief from plaintiff’s perspective, with

attorney’s fees. Jones v. Landry, 387 F.2d 102 (5th Cir. 1967). The object of this litigation is

damages and/or equitable relief on property valued in excess of $76,000. Groves v. Rogers, 547

F.2d 898, 900 (5th Cir. 1977); Waller v. Prof., 296 F.2d 547 (5th Cir. 1961). Per U.S.C. § 1367,

jurisdiction exists on all claims.

        6.      Under 28 U.S.C. § 1391 and § 124, venue is proper as Defendants reside in this

District; a substantial part of the events or omissions giving rise to the claims occurred here; the

property at issue is located in this District, who otherwise conduct business here.

        7.      On 8/14/15, Debtor organized Business as the holding company for Current Electric,

using his residence of 6421 Fershaw Place, Fort Worth Texas [Fershaw Property] as their office of

which he is the president and director of both companies.

        8.      Defendant Shaklee is a co-owner and an insider of the Business from 2016-2019.

        9.      Defendant JJS and Debtor are married, own and reside in the Fershaw Property

valued in excess of $400,000, described as Hampton Place, Fort Worth Lot 29R, Tarrant County.

        10.     JJS and Debtor owned 5428 Helmick Ave., Fort Worth, TX, Lots 25-26, Block

120 Chamberlain, Arlington Hts, 2nd, Tarrant County, valued over $140,000 [Helmick Property].

        11.     On 5/17/17, JJS organized JPFI, LLC with the Texas Secretary of State as a

business management consulting company, which is also operated from the Fershaw Property.

        12.     JJS and JPFI did business development and marketing for Current Electric, of

which they are insiders: http://www.jp-solutions.org/business-development-current-electric-inc.

        13.     JJS is or was an insider of Debtor and Business at least during 2017-2019.




                                                   2
     Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                Page 3 of 13 PageID 3



       14.     On 5/21/18 Debtor/JJS conveyed the Helmick Property to JPFI by a Deed

recorded by them that day, Tarrant Doc. No. D218108941, which they owned since 2009.

       15.     Debtor/JJS conveyed the Helmick Property to JPFI, without valid consideration,

to avoid its attachment by Debtor’s creditors, such as IOU, which would not be immediately visible.

       16.     On 6/14/18, Debtor submitted a Loan Application to IOU’s Georgia office website,

for a commercial loan [Loan] for all Defendants, with ownership or other interests in Business,

who benefitted from, consented to and ratified the Loan.

       17.     On 6/21/18 [Closing Date] Debtor executed a Promissory Note for the Business to

IOU for a gross loan amount/principal of $161,250, at IOU’s Georgia office website, in

exchange for its Funds, with a loan guaranty fee, confirming all information, consenting to

Georgia law, of which Defendants benefitted, consented and ratified: obtaining the Funds.

       18.     The Note is in default if (i) any amount due pursuant to the Note is not received

by IOU when due (ii) Business breaches any warranty, representation, covenant, term or

condition of the Note (iii) default under any guaranty agreement or instrument, now existing,

after committed or made, provided to IOU to enhance the Loan’s credit underwriting; any

bankruptcy, insolvency or receivership proceeding is commenced by or against Business and not

dismissed within 30 days (iii) Business ceases to exist or (iv) obtains another loan during the

term of the Loan without IOU’s prior written permission [Note ¶ 6].

       19.     The Note includes a Security Agreement, by which Debtor and Business,

recipients of the Funds, were to encumber their property, proceeds and assets as collateral for the

Loan, upon which IOU relied in approving the Loan, of which Defendants, consented, benefitted

and ratified as co-recipients of the funds, which states:

       As security for the due and punctual payment of all amounts due or to become
       due and the performance of all obligations of Borrower from time to time under



                                                  3
     Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                Page 4 of 13 PageID 4



       this Note and all extensions, renewals and amendments of any of the foregoing
       Borrower hereby pledges, transfers, assigns, conveys and grants a security interest
       to a continuing lien upon and security interest in and to all of Borrower’s now
       owned or hereafter acquired, created or arising property including any right, title
       or interest in or to property of any kind whatsoever, whether real, personal or
       mixed, and whether tangible or intangible, and in each case regardless of where
       such Property may be located and whether such Property may be in the possession
       of Borrower, Lender or a third party and shall include any right, title or interest in
       or to property of any kind whatsoever, whether real, personal or mixed, and
       whether tangible or intangible and (1) any and all amounts owing to Borrower
       now or in the future from any merchant processor(s) processing charges made by
       customers of Borrower via credit card or debit card transactions: and (2) all other
       tangible and intangible personal property, including, but not limited to: (a)
       inventory, (b) equipment, (c) investment property, including certificated and
       uncertificated securities, securities accounts, security entitlements, commodity
       contracts and commodity accounts, (d) instruments, including promissory notes,
       (e) chattel paper, including tangible chattel paper and electronic chattel paper, (f)
       documents, (g) letter of credit rights, (h) accounts, including health care insurance
       receivables, (i) deposit accounts, (j) general intangibles, including payment
       intangibles and software, and (k) as-extracted collateral as such terms may from
       time to time be defined in the Uniform Commercial Code. The collateral includes
       all accessions, attachments, accessories, parts, supplies and replacements for the
       collateral, all products, proceeds and collections. [Note ¶ 20]

       20.     On or about the Closing Date, Debtor electronically executed a Guaranty of the

Note, at IOU’s Georgia office website, guaranteeing the Note and Security Agreement and

agreed to Georgia law, of which Defendants consented, benefitted and ratified as co-guarantors.

       21.     Per the Guaranty, Debtor granted and/or intended to grant the same security

interest in his property, proceeds and assets as Business to guaranty the Note/Security

Agreement, of which Defendants consented, benefitted and ratified, with the same security

interest in their property, assets and proceeds.

       22.     The Guaranty provides for its enforcement against Debtor if Business defaults on

its obligations under the Note and Debtor fails to satisfy its obligations, which are unconditional,

enforceable against Debtor’s successors and assigns, to which Defendants consented, benefitted

and ratified [Guaranty ¶¶ 1-3].




                                                   4
    Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                Page 5 of 13 PageID 5



       23.     Per the Guaranty, Debtor must provide all financial information for himself and

Business at IOU’s request, which Defendants ratified [Guaranty ¶ 6].

       24.     On the Closing Date, Debtor executed a Debit Agreement with Business to IOU,

authorizing Loan payments by their account to IOU’s Georgia office, certifying its purpose and

their account information, of which Defendants knew, consented, benefitted and ratified.

       25.     On the Closing Date, Debtor approved disbursement of the Funds, by IOU’s

Georgia office, of which Defendants consented, benefitted and ratified.

       26.     On the Closing Date, Debtor and Business received the Funds by wire from IOU’s

account into their account, of which Defendants consented, benefitted and ratified.

       27.     IOU intended its Loan as a secured interest in all property, assets and proceeds of

the Fund’s recipients, Defendants, to be repaid and would not have otherwise advanced them per

the Guaranty, Note and Agreements [Instruments].

       28.     Defendants breached the Instruments just after receipt of the Funds which they

never cured, failing to make payments, failing to provide financial information, which IOU

accelerated due to the default, with Debtor filing bankruptcy in which he admitted the existence

of the defaulted Loan, the transfer of the Property and Shaklee’s involvement in the Business.

       29.     Debtor and Business did not intend to repay the Funds, which they did not

disclose to IOU, who acted for each other and the other Defendants as to the Funds and the Loan

of which Defendants knew, benefitted, consented and ratified.

       30.     Defendants are jointly and severally liable for the Loan/Instruments, by fulfillment

of at least one of the below events with Debtor; who namely:

       (a)     Acted as agents for each other in obtaining the Loan and the Funds of which they

knew, benefitted, consented and ratified.




                                                5
    Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                    Page 6 of 13 PageID 6



       (b)     Operate as or are a partnership, for their same, related business; the Business in

which they shared the benefits and liabilities including the Funds.

       (c)     Owned, operated/conducted Business, as their alter-ego, disregarding its entity,

undercapitalizing it per their failure to repay the Loan, as well as other debts, using it as a

conduit/instrumentality for personal affairs like obtaining the Fund/evading the Loan, share/co-

mingle assets, finances, ownership, and offices

       (d)     Business lacks an existence separate from Defendants, per their unified interest or

ownership, a mere subterfuge to avoid payment of IOU’s debt, whose form should be justly

disregarded and pierced, with full liability for damages/relief imposed upon them.

       (e)     Defendants assumed or are liable for the debts/liabilities at issue, the Loan,

Instruments and claims, who have a debtor-creditor relationship with IOU.

       31.     IOU’s Instruments attached to all property, assets and/or proceeds of Defendants,

including but not limited to the following ones:

       (a)     The Helmick Property, described above, which is mentioned in the Guaranty.

       (b)     10306 Broomflower Drive, Austin Texas 78739, described as Lot 7 Block C,

Circle 3 Ranch, Phase C, Section 8, per a deed to Shaklee, Travis Deed No. 2004019420TR.

       (c)     Any UCC-1 by IOU on the Loan, to which all other property, assets, proceeds and

interests of the Defendants are subject.

       (d)     Any property, proceeds and assets secured by other loans of Defendants, to which

IOU is subrogated of which they ratified.

       (e)     Any Funds used to benefit any Defendant, also subject to the Loan.

       (f)     Any property, assets and proceeds of any Defendant.




                                                   6
    Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                  Page 7 of 13 PageID 7



       32.     Defendants did and/or conspired to negligently, knowingly and maliciously

misrepresent or failed to disclose to IOU the following matters, contrary to their representations

to IOU they would and could comply with the Instruments and satisfy the Loan, as follows:

       (a)     Their collective involvement with the Loan of which they all benefitted.

       (b)     They fraudulently induced IOU to close the Loan, which they did not intend to or

could not perform, defaulting on the Loan just after the Closing, resulting in Debtor’s

Bankruptcy, which occurred when IOU sought to resolve the Loan default.

       (c)     Their intent to hinder, delay and defraud IOU from enforcing the Loan, such as

transferring the Helmick Property to JPFI just prior to the Loan, which was not disclosed to IOU,

which relied upon Debtor’s ownership of this Property in closing the Loan.

       (d)     Business was operated from the Helmick Property, the intended Loan collateral,

which they are estopped from disputing.

       33.     IOU justifiably and reasonably relied on the misrepresentations or omissions of

Defendants as honest and accurate in the Loan process and Instruments, inducing and causing

IOU to close the Loan and wire the Funds to them, which was damaged by their misconduct.

       34.     IOU held and/or owned the defaulted Instruments and claims at issue and had

standing to enforce them before suit, their principal balance and/or value exceeding $76,000,

with attorney’s fees as provided by law and their terms.

       35.     Defendants induced or encouraged IOU to confer the Funds on them per the

defaulted Instruments, which they did not intend to satisfy or could not satisfy, of which they

benefitted, consented and ratified.

       36.     IOU provided the Funds to Defendants and/or their agents, expecting repayment,

which they appreciated, knew, benefitted, consented and ratified.




                                                 7
     Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                    Page 8 of 13 PageID 8



        37.     Defendants knew of, accepted and retained the Funds, which they did not reject,

should return or compensate, who are otherwise unjustly enriched by the Funds at IOU’s

expense, retaining the Funds and/or retaining their property, assets and/or proceeds absent IOU’s

intended senior interest(s) in them.

        38.     Defendants are indebted to IOU on the Instruments, with fees, costs and charges, of

which their property, assets and proceeds are secured as collateral.

        39.     Defendants are liable for each other’s acts and omissions as partners, servants,

agents, successors, by command, in prosecution of, within their relationship, by which they

jointly benefitted and/or ratified.

        40.     All conditions precedent to suit occurred, were fulfilled, waived and/or their

occurrence and/or fulfillment was unnecessary and/or futile.

                           COUNT I: DECLARATORY, EQUITABLE AND
                           RELATED RELIEF AS TO ALL DEFENDANTS

        41.     ¶¶ 7-40 are incorporated.

        42.     Defendants are jointly liable for the Funds, whose property, assets and proceeds,

such as the above Properties, are subject to the Instruments, procured by their conspiracy but

seek to wrongfully evade the Loan.

        43.     The inequitable or fraudulent misconduct of Defendants requires inclusion of

them, their property, assets and proceeds from the Instruments, who induced IOU to make the

Loan, to which they are subject.

        44.     The misconduct of Defendants permits them to wrongfully retain the Funds at

IOU’s expense, with their property, assets and proceeds, absent IOU’s intended secured interest

in them, for which IOU has no adequate legal remedy.




                                                  8
     Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                  Page 9 of 13 PageID 9



       45.     The Instruments are to bind all recipients and beneficiaries of the Funds,

Defendants, whose property, assets and proceeds are to secure the Loan, who consented to,

benefitted from and ratified the Loan, obtaining the Funds.

       46.     The Instruments are intended as and constitute a security interest in all property,

proceeds and assets of Defendants, reasonably identified and described as collateral, of which

they knew, consented, benefitted and ratified, for which equitable relief will not prejudice them.

       47.     Per 28 U.S.C. § 2201, et seq., and applicable law, IOU requests the Court declare,

establish and reform its Instruments to bind Defendants, jointly liable for the Loan, a security

interest in their property, assets and proceeds, subrogated into any Prior Loans, grant just relief.

       48.     Alternatively, IOU demands judgment as to the Defendants for compensatory,

consequential, special, nominal, punitive damages for their misconduct and all just relief.

                       COUNT II: BREACH OF INSTRUMENTS AND
                       RELATED RELIEF AS TO ALL DEFENDANTS

       49.     ¶¶ 7-40 are incorporated.

       50.     Defendants consented to, benefitted from and ratified the Instruments, accepting

the Funds, who are liable as co-guarantors and/or successors of Debtor under the Guaranty.

       51.     Defendants breached the Instruments, failed to make payments and did not

otherwise comply with their terms, which are now due.

       52.     IOU accelerated the principal balance of its defaulted Instruments of which

Defendants were given notice and/or notice was not required and/or is futile and the Instruments

provide for payment of IOU’s attorney’s fees and costs.

       53.     Defendants are notified IOU may enforce and invoke the fees provisions of the

Instruments against them, who will be indebted for IOU’s fees/costs, unless all principal, interest

and charges due under IOU’s Instruments are paid within 10 days after service of this Complaint.



                                                  9
   Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                    Page 10 of 13 PageID 10



        54.     IOU demands judgment against Defendants for damages under the Instruments in

the principal sum of at least $76,000.00, attorney’s fees, interest, costs and all just relief.

               COUNT III: BREACH OF FIDUCIARY DUTY OF TRUST TO
               CREDITOR AND RELATED RELIEF AS TO DEFENDANTS

        55.     ¶¶ 7-40 are incorporated.

        56.     Business and Current Electric are presumed insolvent per their default on the

Loan and other debts, was or in the zone of insolvency by the time of Debtor’s Bankruptcy.

        57.     Debtor rendered Business and himself insolvent, incurring debt which they could

not repay, such as paying JJS and JPFI and transferring the Helmick Property to JPFI.

        58.     Debtor owed fiduciary duties to creditors of the Business, such as IOU, as an

officer and director of Business to conserve and manage its property, assets and proceeds in trust

for the benefit of its creditors, such as IOU, at least after its insolvency, which he was not to

convert or give away, precluding collection of IOU’s debt, to benefit himself at IOU’s expense.

        59.     Debtor breached his fiduciary duties to IOU by misusing the property, assets and

proceeds of Business after its insolvency to preferentially benefit his interests, dishonestly, in

bad faith by (a) paying himself from them for worthless services (b) paying JJS and JPFI for

worthless services (c) transferring the Helmick Property to JPFI and bankrupting, precluding

Business from satisfying its debts, such as the Loan (d) lying to IOU about the nature and extent

of the debts of Business, to acquire the Funds, in violation of the Instruments, (e) also

constituting fraudulent transfers per Tex. Bus. & Com Code § 24.005, to hinder, delay or defraud

IOU in enforcing its Loan and (f) constructively fraudulent transfers per Tex. Bus. & Com Code

§ 24.006, leaving Business a shell incapable of satisfying its debts, such as the Loan.

        60.     Debtor’s misconduct wrongfully precluding satisfaction of the Loan by Business,

whose misuse of its property, assets and proceeds impaired IOU’s Security Agreement in them.



                                                   10
   Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                Page 11 of 13 PageID 11



        61.     The other Defendants knowingly participated in the breach of fiduciary duty, and

misconduct of Debtor to the creditors of Business (a) to whom Debtor had a fiduciary duty (b)

the other Defendants knew of Debtor’s fiduciary duty and (c) knowingly participated in Debtor’s

breach of the fiduciary relationship, as Shaklee participated in Debtor’s misconduct as his partner

and an insider of Business, as did JJS and JPFI, who are also liable for this misconduct.

        62.     The misconduct of Defendants was fraudulent, malicious and grossly negligent,

requiring relief to punish and penalize them and deter future misconduct.

        63.     Per Tex. Bus. & Com. Code § 24.001 et seq., Tex. Civ. Prac. & Rem. Code

§ 41.001, et seq., and applicable law, IOU demands compensatory, consequential, special, nominal

and exemplary damages as to Defendants for their torts, its attorney’s fees, costs, equitable

remedies and all just relief.

                COUNT IV: QUANTUM MERUIT/UNJUST ENRICHMENT
                    AND RELATED RELIEF AS TO DEFENDANTS

        64.     ¶¶ 7-40 are incorporated.

        65.     Defendants induced and/or encouraged IOU to confer the Funds upon them

through Debtor and Business, of which they knew, benefitted, consented and ratified.

        66.     IOU provided the Funds to Defendants by Debtor and Business expecting

repayment, of which they knew, benefitted, consented and ratified.

        67.     Defendants knew of and accepted the Funds which should be repaid, who are

otherwise unjustly enriched by them at IOU’s expense.

        68.     Defendants are indebted to IOU for the Funds.

        69.     IOU demands judgment against the Defendants for the Funds, costs and just relief

such as its equitable remedies.




                                                11
   Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                   Page 12 of 13 PageID 12



                COUNT V: EQUITABLE LIEN/EQUITABLE MORTGAGE
                   AND RELATED RELIEF AS TO DEFENDANTS

       70.     ¶¶ 7-40 are incorporated.

       71.     Defendants inequitably or fraudulently induced IOU to provide the Funds, and

enter into the Loan, without intending to satisfy the debt, satisfaction of which they have

wrongfully precluded, who participated in Debtor’s misconduct.

       72.     Defendants knew of, accepted and retained the Funds as a secured debt, who

wrongfully retain their property, assets and proceeds, absent IOU’s intended secured interest in

them for which IOU has no adequate remedy.

       73.     An equitable lien and/or mortgage to secure IOU’s Loan is intended and implied

on the property, assets and proceeds of Defendants to remedy their misconduct

       74.     Per 28 U.S.C. § 2201, et seq., and applicable law, IOU requests the Court declare

and impose an equitable lien /mortgage on all property, assets and proceeds of Defendants, in a

sum at least equal to the Loan, relating back to its execution/origination, grant just relief.

                        COUNT VI: CONSTRUCTIVE TRUST AND
                       RELATED RELIEF AS TO ALL DEFENDANTS

       75.     ¶¶ 8-40 are incorporated.

       76.     The property, assets and proceeds of all recipients of the Funds, Defendants were

to secure the Loan, per the Instruments, of which they knew, benefitted, consented and ratified

but wrongfully preclude its performance.

       77.     Defendants inequitably or fraudulently induced IOU to provide the Funds, and

enter into the Loan, without intending to satisfy the debt, satisfaction of which they have

wrongfully precluded, who participated in Debtor’s misconduct.




                                                  12
   Case 4:20-cv-01181-Y Document 1 Filed 10/26/20                   Page 13 of 13 PageID 13



        78.     Defendants knew of, accepted and retained the Funds but are unjustly enriched at

IOU’s expense by wrongfully retaining their property, assets and proceeds, absent IOU’s

interest(s) in them, which has no adequate remedy.

        79.     A constructive trust to satisfy the Instruments is implied on all property, assets

and proceeds of Defendants, in which they can enjoy no beneficial interest contrary to equity.

        80.     Per 28 U.S.C. § 2201, et seq., and applicable law, IOU requests the Court declare

and impose a constructive trust on all property, assets and proceeds of Defendants, in a sum at

least equal to the Loan, relating back to its execution/origination, grant just relief.

        81.     The Defendants are not minor(s), not adjudged incompetent; not in the military

for the last 30 days, and not subject to protection per 50 U.S.C. § 3901.

        Respectfully submitted this 26th day of October 2020.

                        By:     /s/Paul G. Wersant
                                Paul G. Wersant
                                Georgia Bar No. 748341
                                3245 Peachtree Parkway, Suite D-245
                                Suwanee, Georgia 30024
                                Telephone: (678) 894-5876
                                Email: pwersant@gmail.com
                                Attorney for Plaintiff IOU
                                File No. 104230




                                                  13
